[Cite as State v. Dansby-East, 2019-Ohio-2218.]


                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 107418
                 v.                               :

CHRISTOPHER R. DANSBY-EAST,                       :

                 Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 6, 2019


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-17-623203-A and CR-18-626086-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kristen Hatcher, Assistant Prosecuting
                 Attorney, for appellee.

                 Jordan & Sidoti, L.L.P., and Mary Catherine Corrigan, for
                 appellant.


KATHLEEN ANN KEOUGH, J.:

                   Defendant-appellant, Christopher Dansby-East, appeals from the

trial court’s judgments finding him guilty of having weapons while under disability,

drug trafficking, drug possession, and vandalism, and sentencing him to five years

in prison. Finding no merit to the appeal, we affirm.
I.   Background

               In December 2017, Dansby-East was indicted in Cuyahoga C.P. No.

CR-17-623203 with one count of having weapons while under disability, one count

of carrying a concealed weapon, and one count of improperly handling a firearm in

a motor vehicle, all with a gun forfeiture specification. Dansby-East was indicted

after a city of Euclid police officer pulled him over for a window tint violation. Upon

approaching the vehicle, the officer smelled a strong odor of marijuana, and Dansby-

East admitted to the officer that there was a loaded weapon under the driver’s seat

of the car. The police also found marijuana in the console.

               Two months later, in February 2018, Dansby-East was indicted in

Cuyahoga C.P. No. CR-18-626086 with two counts of drug trafficking with forfeiture

specifications; one count of drug possession with forfeiture specifications; two

counts of failure to comply with the order or signal of a police officer; and three

counts of vandalism. This indictment arose after a confidential reliable informant

made a controlled drug buy from Dansby-East in a CVS parking lot. When the police

approached his vehicle, Dansby-East tried to elude them by driving away. In the

process, he crashed into two police cruisers and the side of the CVS store.

               Dansby-East subsequently entered into a plea agreement with the

state. In Cuyahoga C.P. No. CR-17-623203, he pleaded guilty to having weapons

while under disability with a forfeiture specification; the remaining counts were

nolled. In Cuyahoga C.P. No. CR-18-626086, Dansby-East pleaded guilty to two

counts of drug trafficking with forfeiture specifications; one count of drug
possession with forfeiture specifications; and three counts of vandalism. The

remaining charges were nolled.

               At sentencing, the trial court sentenced Dansby-East to three years

incarceration in Cuyahoga C.P. No. CR-17-623203. In Cuyahoga C.P. No. CR-18-

626086, the court sentenced Dansby-East to 12 months incarceration on each of the

drug trafficking counts and six months incarceration on the drug possession

conviction, to be served concurrently; and to 12 months each on the vandalism

convictions, to be served concurrently. The court ordered that the 12-month

sentence on the drug-related offenses be served consecutive to the 12-month

sentence on the vandalism offenses, for a total of two years incarceration. The trial

court also ordered that the two-year sentence in Cuyahoga C.P. No. CR-18-626086

be served consecutive to the three-year sentence in Cuyahoga C.P. No. CR-17-

623203, for an aggregate sentence of five years incarceration. This appeal followed.

II. Law and Analysis

      A. Ineffective Assistance of Counsel

               In his first assignment of error, Dansby-East contends that he was

denied his constitutional right to effective assistance of counsel.

               The defendant has the burden of proving that counsel was ineffective.

State v. Smith, 17 Ohio St.3d 98, 100, 477 N.E.2d 1128 (1985). “To substantiate a

claim of ineffective assistance of counsel, a defendant must demonstrate that

defense counsel’s performance was seriously flawed and deficient, and that the

result of the trial would have been different had proper representation been
afforded.” State v. Foster, 8th Dist. Cuyahoga No. 93391, 2010-Ohio-3186, ¶ 22,

citing Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984).

               A claim for ineffective assistance of counsel is waived by a guilty plea,

however, unless the ineffective assistance caused the guilty plea to be involuntary.

State v. Hudson, 8th Dist. Cuyahoga No. 96435, 2011-Ohio-6272, ¶ 24. To prove a

claim of ineffective assistance of counsel after having pleaded guilty, a defendant

must demonstrate there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial. State v.

Szakacs, 8th Dist. Cuyahoga No. 92230, 2009-Ohio-5480, ¶ 15.

               Dansby-East contends that counsel should have advised him that the

evidence against him in Cuyahoga C.P. No. CR-17-623203 (marijuana and a loaded

gun recovered from his car) should have been suppressed. He asserts that if he had

been so advised, he would have insisted on a suppression hearing, at which the

evidence would have been suppressed, thereby eliminating the evidence necessary

for the state’s successful prosecution of its case against him at trial. Accordingly, he

contends that his counsel was ineffective and, as a result, his guilty plea was not

knowingly, voluntarily, and intelligently made.

               Dansby-East’s argument is without merit because there is nothing

whatsoever in the record demonstrating that the trial court would have granted a

motion to suppress.
                As a general rule, the decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic violation has occurred.

State v. Bowie, 8th Dist. Cuyahoga No. 88857, 2007-Ohio-4297, ¶ 8, citing Whren

v. United States, 517 U.S. 806, 116 S.Ct. 1769, 136 L.Ed.2d 89 (1996). This court has

repeatedly held that window tint violations provide probable cause for a traffic stop.

See, e.g., State v. Bowie, 8th Dist. Cuyahoga No. 88857, 2007-Ohio-4297, ¶ 9 (police

had probable cause for traffic stop to determine whether car windows were illegally

tinted); State v. Knox, 8th Dist. Cuyahoga Nos. 98713 and 98805, 2013-Ohio-1662

(same); Richmond Hts. v. Williams, 8th Dist. Cuyahoga No. 73500, 1998 Ohio App.

LEXIS 5572, *6 (Nov. 15, 1998) (police had probable cause for traffic stop based on

reasonable suspicion of excessive window tinting); Cleveland v. Davis, 8th Dist.

Cuyahoga No. 106780, 2018-Ohio-4706, ¶ 5 (traffic stop for window tint violation

was valid); In re Coleman, 8th Dist. Cuyahoga No. 65459, 1993 Ohio App. LEXIS

6311, *6 (Dec. 30, 1993) (lawful traffic stop for violation of municipal ordinance

prohibiting tinted windows).

                At the sentencing hearing in this case, the prosecutor summarized the

facts of the case, explaining that “[t]he defendant was pulled over due to a dark tint

on his windows that the officers suspected might have been outside the bounds

allowed by the law.” (Tr. 24.) There is nothing in the record that contradicts this

statement. Accordingly, it is apparent the police had probable cause to initiate the

traffic stop.
               There is also nothing in the record to support Dansby-East’s assertion

that the reason for the stop was pretextual because the police did not ticket him for

the tint violation. In fact, the record does not indicate whether Dansby-East was

cited for the tint violation. Furthermore, the Ohio Supreme Court has made it clear

that a traffic stop will not be deemed pretextual if the officer had specific and

articulable reasons to believe the driver was violating the law. As the Supreme Court

stated in Dayton v. Erickson, 76 Ohio St.3d 3, 11-12, 665 N.E.2d 1091 (1996):

      Where an officer has an articulable reasonable suspicion or probable
      cause to stop a motorist for any criminal violation, including a minor
      traffic violation, the stop is constitutionally valid regardless of the
      officer’s underlying subjective intent or motive for stopping the vehicle
      in question.

               The record in this case demonstrates that the police stopped Dansby-

East for a window tint violation, which is a valid basis upon which to initiate a traffic

stop. Failure to file a motion to suppress is ineffective assistance of counsel only if,

based on the record, the motion would have been granted. State v. Kirk, 8th Dist.

Cuyahoga Nos. 95260 and 95261, 2011-Ohio-1687, ¶ 46.               Because the record

demonstrates the police had probable cause to initiate the traffic stop, filing a

motion to suppress would have been an exercise in futility, and counsel was

therefore not ineffective for not filing such a motion.

               The first assignment of error is overruled.

      B. Consecutive Sentences

               In his second assignment of error, Dansby-East contends that the trial

court erred by imposing consecutive sentences. He asserts that the trial court did
not make the required findings under R.C. 2929.14(C)(4) to impose consecutive

sentences, and that, in any event, the record does not support consecutive sentences.

              Consecutive sentences may be imposed only if the trial court makes

the required findings pursuant to R.C. 2929.14(C)(4). State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 20-22. Under the statute, consecutive

sentences may be imposed if the trial court finds that (1) consecutive sentences are

necessary to protect the public from future crime or to punish the offender, and (2)

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public. In addition, the court

must find that any one of the following applies:

      (1) The offender committed one or more of the multiple offenses while
          awaiting trial or sentencing, while under a sanction, or while under
          postrelease control for a prior offense;

      (2) At least two of the multiple offenses were committed as part of one
          or more courses of the conduct, and the harm caused by two or more
          of the offenses was so great or unusual that no single prison term for
          any of the offenses committed as part of any of the courses of
          conduct adequately reflects the seriousness of the offender’s
          conduct; or

      (3) The offender’s history of criminal conduct demonstrates that
          consecutive sentences are necessary to protect the public from
          future crime by the offender.

              In order to impose consecutive terms of imprisonment, a trial court

must both make the statutory findings mandated for consecutive sentences under

R.C. 2929.14(C)(4) at the sentencing hearing and incorporate those findings into its

sentencing entry. Bonnell at the syllabus.

              Here, in imposing consecutive sentences, the trial court stated:
      I think consecutive sentences are necessary to protect the public from
      future crime and/or to punish Mr. Dansby-East for his conduct in these
      cases. And the consecutive sentences are not disproportionate to the
      seriousness of the offender’s conduct and to the danger imposed or
      posed to the public.

      * * * Both of these [cases] occurred while on probation to me in a prior
      case that I’ve just terminated, and that is a basis for consecutive
      sentences. And a good argument could be made that the multiple
      offenses are part of more serious and frequent conduct, courses of
      conduct, and that the two or more multiple offenses were committed
      and was [sic] so great or unusual that a single-sentence prison term for
      these offenses as part of the continuing course of conduct does not
      adequately reflect the seriousness of his conduct if they were run
      concurrent to each other and that they need to be consecutive because
      of the seriousness of the conduct.

(Tr. 44-45.)

               As reflected by the record, the trial court made the findings required

by R.C. 2929.14(C)(4) to impose consecutive sentences. The court specifically found

that consecutive sentences were necessary to protect the public and punish Dansby-

East, and that consecutive sentences were not disproportionate to the seriousness

of his conduct and the danger he poses to the public. In addition, the trial court

found that Dansby-East had a criminal history and had committed the offenses

while he was on probation. Accordingly, the trial court made the requisite findings.

               Dansby-East contends that the trial court’s findings were inadequate,

however, because they applied only to the imposition of consecutive sentences on

the two cases, and not to the consecutive sentences imposed on the separate counts

in Cuyahoga C.P. No. CR-18-626086. However, before addressing the requirements

of R.C. 2929.14(C)(4), the trial court specifically stated that “the same analysis

applies in addition to the different conduct in different cases in [sic] different counts
within the case.” (Tr. 44.) Accordingly, the trial court made clear that its findings

applied to both the consecutive sentences imposed in Cuyahoga C.P. No. CR-18-

626086 and to the consecutive sentences imposed on both cases.

               Dansby-East also contends that the trial court’s imposition of

consecutive sentences was deficient because the court did not engage in any

“substantial analysis” when making its findings, and merely repeated the statutory

language of R.C. 2929.14(C)(4). Dansby-East asserts that this court’s decision in

State v. Peak, 8th Dist. Cuyahoga No. 102850, 2015-Ohio-4702, sets forth a

“heightened standard” that requires a trial court to do more than merely make the

findings required by R.C. 2929.14(C)(4) in imposing consecutive sentences; it must

also set forth facts supporting the findings.

               Peak does not stand for this proposition. In Peak, this court affirmed

the trial court’s imposition of consecutive sentences, finding that the trial court

made the necessary statutory findings under R.C. 2929.14(C)(4), and that it

supported its findings with specific examples of the defendant’s conduct. Peak did

not hold, however, that trial courts must make findings other than those required by

R.C. 2929.14(C)(4) to impose consecutive sentencing; it simply considered the

statute and concluded that the trial court had made the necessary findings. It did

not create any new or “heightened standard” for a trial court to impose consecutive

sentences.

               Last, Dansby-East contends that the trial court erred in imposing

consecutive sentences because the record does not support them. We disagree. The
record reflects that Dansby-East had a criminal record involving drug offenses, and

that probation in those cases had not been effective. In fact, as the trial court found,

Dansby-East committed the offenses in Cuyahoga C.P. No. CR-18-626086 while he

was in intensive outpatient drug treatment provided by the probation department

on another case. Further, as demonstrated by the loaded firearm found in his car,

Dansby-East’s criminal behavior was escalating from minor drug offenses to

weapons offenses. In light of these facts, the trial court’s findings that consecutive

sentences were (1) necessary to protect the public and punish Dansby-East, (2) not

disproportionate to the seriousness of his offenses and the danger he poses to the

public, and (3) committed while he was under a sanction are more than supported

by the record.

                 Because the trial court did not err in imposing consecutive sentences,

the second assignment of error is overruled.

                 Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending is terminated. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.
KATHLEEN ANN KEOUGH, JUDGE

PATRICIA ANN BLACKMON, P.J., and
LARRY A. JONES, SR., J., CONCUR